;
                      ..
                                                                                                        .-.   -..
                                                      a...
                                                                                                        ?
                                                                                                                    t%g
                                ‘.



                                                                                                ,

                                                                            :



                     OFFICE          6F   THE   ATTORNEY     GENERAL        OF TEXAS
                                                                       ..
                                                   AUSTIN
                                                                        ,
aaru,    0.   MANN
                                                                                           *’       .
 A--
                                                                                      I


        HoAOrabla A. B. Dunlap, Xembef
        Board oi Xatsr X.ngineers
        duet&   !l"sxaa

        Dear Sirt                .
                            _
                                 .



                                                                                iIoontained in the
                                                                                0 Dspartmntal  Appro-
                                                                                11, S. 8. 423, Aots




                           pro suoh lhitatiOA8   are plaaed UPOA the mOA6yS aDpro-
        yogzIby             Eouse, Bill,?.  739.   Sootion 6 of said Aot reads es


                       wsSat3tiOA 6. There Is hereby appropriated out
                of any funI in the 3tate Tresaury not otherwise
                appropriated the swn of Thirty Thousand Dollars~
                ($30,000.00),     ror the purpose of carrylm Out the
    ~ooorabl4 A. E.'Dodlap Y &go I.
                                . . .

                protleiona Of this Aot.   Said money  ahall. be paid
                Out OA SWO2A accounts approved by the Attorney C~sA-
                aral and shall ba paid out OS the Stat8 Treasury oh
                yfirranto or the aoaptrollsr 88, under Csasral Lawa.

              It ie Our OpiAiOA that the linitatlons up&A travsl-
    isigeXpOA868 0OAttliASd iA the rider t0 S0A3te  Dill ;$I& 123
    apply only t0 ths appropriationa aade by ssid bill; oo~m-
    qaontly they do not apply to tha ‘appropriation  undo by Bouse .’
    Bill        Its. 739.
               ?A this 4QAA4OtiOA We Oail iOur att&tiOA htwetiq
*
    to ~&tiolo 6823, reviled  civil statutes  of FOX~~I, 1925, BB,
    aaenttsdby Chapter 216, page 37;!,~ Aots 1931, &WI Legislature,
    mhioh reads as followst


                      wTha traveling aAd,other neoasaarg         axpe~ses
                lnourrt?d by tha various of':ioexs, assistants, 'dsp-
           ‘.   UtiOS,    oierka aAd ,uth,sr4r@~$944    in the VariOus
                dspartmnta,      inatltutlons, boards, oomzisaione or
                other subdivisions ot the Stat4 G-avernmznt, in the
                aotive dlsoharge of their duties shall be ~such a8
                are spsoifioaLly~f~xed and appr~oniatad by tha tegls~
i               lature IA the .&were1 approprlatlon bills providing
                tq ~tho.expeAkea of .th4 State Cavrerntinent   fxom ysar
I               to y0a.r. 'rihenappropr~atlons fox trevel2ng           6xpGtlses.
                ar4 meas any ellow3kosar or payzonts to oifioials or
                bmploye4s Sor th4 use of privately ommd aatoolobllse
                shall be 6~ a beaie      of eotuel nileago traveled iOr
                aach trlp or all tripa oovewd by the 4xp4nss amounts
                eubtittcd for payneAt, or rllvwanoa front euah sppro-
                prla$ions,     aud, suoh payment or allbwanoe shall bo
                made at a rate not to oxceed five (%I cents for
                ea4h Aile ootuallg trevelad, and no additional ax-
                p4n44 iACiaQAt      to ths OperQtioA or auoh automobile
                shill b4 allOwed.',


               W4 d0 not bsllsoa that the flret eentsnao of thie
    Bbttlte ptwprsrta to inoorporate   by refemmcs  the llnltations
    upon traveling ;expensea whlah Aay ba containad in t&o Depert-
    mental Approgrfatloa Bill or any other general appropriation
    bill iAt4 Oth~4r appropriations whorsla auah limitations are
    not expressly oontained.        do believe however that the
                                2,:;;'~
    llmftati0A  Of 5 04AtS per mile,for th4 use of p*ivatoly -*a
aat~~blle8 applles p,enarally as a lknitation upon ail travel-
ing exgenasa lrrespeotlve of whether such a lltitatlon is 8x0        .
presaly.oontained. in the partioular appropriation bill.

         Truetlng that the forsgolng answer8 your inquiry,
we are

                                          fours very truly
                                   ATT0Rm-YCS~OP             TRXAS


                                                 Walter R. Iiooh
                                                      Assistant
                                     .'




                  ATTORNEY GEEEBAL QP TEXAS